 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS LEE RUTLEDGE,                             No. 2:18-cv-1697 KJN P
12                        Plaintiff,
13            v.                                       ORDER AND FINDINGS &
                                                       RECOMMENDATIONS
14    MOBURG, et al.,
15                        Defendants.
16

17           By order filed November 13, 2018, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. Thirty days from that date have now passed, and

19   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.

20           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

21   a district judge to this case; and

22           IT IS RECOMMENDED that this action be dismissed without prejudice. See Local Rule

23   110; Fed. R. Civ. P. 41(b).

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
                                                      1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: January 9, 2019

 4

 5

 6   /rutl1697.fta

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
